            Case 1:20-mc-00061-BAH Document 1-2 Filed 07/29/20 Page 1 of 2




                  PACER Fee Exemption Request
                                     Ashvin Gandhi
                         Anderson School of Management, UCLA
                                     (310) 206-5572
                            ashvin.gandhi@anderson.ucla.edu
                                          July 15, 2020


1         Why the case information from PACER is needed
I am conducting scholarly research on how healthcare companies utilize Chapter 11 bankruptcy.
I will use Chapter 11 bankruptcy docket reports to assess how various motions filed during
bankruptcy affect patient and healthcare-employee outcomes. I will summarize my results
in scholarly research papers that I will submit to academic journals. This exercise requires a
large sample size to get a comprehensive picture of how healthcare companies use the corpo-
rate bankruptcy system. It is my understanding that obtaining such a sample of bankruptcy
dockets is only possible through PACER.


2         How the case information from PACER will be used
Using the Federal Judicial Center’s Integrated Database (IDB),1 I have obtained approxi-
mately 5,000 case numbers corresponding to business Chapter 11 cases filed by healthcare
companies since 2002. For each of these 5,000 cases, I hope to pull the docket report. In
addition, I hope to pull the following documents:

    1. For each case, I will pull the filing petition.

    2. For each case that concludes with a confirmed plan, I will pull the final confirmed plan.
    1
        See https://www.fjc.gov/research/idb.


                                                 1
        Case 1:20-mc-00061-BAH Document 1-2 Filed 07/29/20 Page 2 of 2




    Given the large number of cases, I will pull this information using web scraping programs.
I am happy to cooperate with court employee requests in scraping this data.
    Using this information, I will construct a dataset, conduct statistical analysis using the
data, and present the results in scholarly papers and presentations. I will eventually submit
these papers to academic journals. I will not sell the data for profit, transfer it or redistribute
it on the internet, or use it for commercial purposes.


3     Why an exemption is necessary
If I pull the docket report, a filing petition, and a plan for each case, that will cost $9.00 per
case (assuming the docket report and each document reaches the $3.00 limit). It could thus
cost as much as $45,000 to pull this information, which I cannot afford. For this reason, I
would be extremely grateful if you would consider my request for an exemption from fees.
Thank you so much for considering my request.


Sincerely,
Ashvin Gandhi
Assistant Professor
UCLA Anderson




                                                2
